           Case
            Case1:19-cr-00921-AKH
                 1:19-cr-00921-AKH Document
                                    Document7-1
                                             8 Filed
                                                Filed07/17/20
                                                      07/16/20 Page
                                                                Page11ofof66




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                                Protective Order

                v.                                                       19 Cr. 921 (AKH)

 NICHOLAS TRUGLIA,

                            Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

defendant and their counsel, and the defendant having requested discovery under Fed. R. Crim. P.

16, the Court hereby finds and orders as follows:

       1. Disclosure Material. The Government has made and will make disclosure to the

defendant of documents, objects and information, including electronically stored information

(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the

Government’s general obligation to produce exculpatory and impeachment material in criminal

cases, all of which will be referred to herein as “disclosure material.” The Government’s

disclosure material may include material that (i) affects the privacy and confidentiality of

individuals; (ii) would impede, if prematurely disclosed, the Government’s ongoing investigation

of uncharged individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated;

and (iv) is not authorized to be disclosed to the public or disclosed beyond that which is necessary

for the defense of this criminal case.

       2. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation. It will also

afford the defense prompt access to those materials, which will facilitate the preparation of the

defense.
          Case
           Case1:19-cr-00921-AKH
                1:19-cr-00921-AKH Document
                                   Document7-1
                                            8 Filed
                                               Filed07/17/20
                                                     07/16/20 Page
                                                               Page22ofof66




       3. Good Cause. There is good cause for entry of the protective order set forth herein.

       Accordingly it is hereby Ordered:

       4. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

       5. Disclosure material may not be disclosed by the defendant to anyone. Disclosure

material may be disclosed by counsel to:

           (a) The defendant;

           (b) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

       retained by counsel, as needed for purposes of defending this action; and

           (b) Prospective witnesses for purposes of defending this action.

       6. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

       7. This Order does not prevent the disclosure of any disclosure material in any motion,

hearing, or trial held in this action, or to any judge or magistrate judge, for purposes of this action.

All filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.




                                                   2
         Case
          Case1:19-cr-00921-AKH
               1:19-cr-00921-AKH Document
                                  Document7-1
                                           8 Filed
                                              Filed07/17/20
                                                    07/16/20 Page
                                                              Page33ofof66




                             Disclosure and Protection of Seized ESI

       8. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, from various computers, cell phones, and other devices and

storage media.

       9. The Government is authorized to disclose to counsel for the defendant, for use solely as

permitted herein, the entirety of such seized ESI as the Government believes may contain

disclosure material (“the seized ESI disclosure material”). The defendant, defense counsel, and

personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, may review the seized ESI disclosure material to identify items pertinent to the defense.

They shall not further disseminate or disclose any portion of the seized ESI disclosure material

except as otherwise set forth under this Order.

       10. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

                                Return or Destruction of Material
       11. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including seized ESI disclosure material, within 30 days of the expiration of the period for direct

appeal from any verdict in the above-captioned case; the period of direct appeal from any order

dismissing any of the charges in the above-captioned case; the granting of any motion made on

behalf of the Government dismissing any charges in the above-captioned case; or the expiration of

the period for the filing of a petition pursuant to 18 U.S.C. § 2255, whichever date is later.


                                                  3
            Case
             Case1:19-cr-00921-AKH
                  1:19-cr-00921-AKH Document
                                     Document7-1
                                              8 Filed
                                                 Filed07/17/20
                                                       07/16/20 Page
                                                                 Page44ofof66




       12. If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials. This provision does not apply

to any disclosure material or ESI that belongs to the defendant.

       13. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material. All such persons shall

be subject to the terms of this Order. Defense counsel shall maintain a record of what information

has been disclosed to which such persons.

                                    Retention of Jurisdiction
       15. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution, and the Court will retain jurisdiction to enforce this Order following termination of

the case.

SO ORDERED:

Dated: New York, New York
       July 17, 2020
                                                  Alvin K. Hellerstein /s/
                                              THE HONORABLE ALVIN K. HELLERSTEIN
                                              UNITED STATES DISTRICT JUDGE




                                                 4
Case
 Case1:19-cr-00921-AKH
      1:19-cr-00921-AKH Document
                         Document7-1
                                  8 Filed
                                     Filed07/17/20
                                           07/16/20 Page
                                                     Page55ofof66
Case
 Case1:19-cr-00921-AKH
      1:19-cr-00921-AKH Document
                         Document7-1
                                  8 Filed
                                     Filed07/17/20
                                           07/16/20 Page
                                                     Page66ofof66
